United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
O’Fallon, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1947
Issued: May 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2010 appellant filed a timely appeal of a January 22, 2010 Office of
Workers’ Compensation Programs’ merit decision. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider
the merits of the case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation and medical benefits on the grounds that the temporary aggravation of her
underlying extrinsic asthma and allergic rhinitis had ceased.
On appeal, appellant argued that the Office did not consider all the relevant evidence
contained in the impartial medical examiner’s report.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 26, 2009 appellant then a 56-year-old letter carrier, filed an occupational
disease claim alleging that she developed recurrent and prolonged bronchitis, chronic cough and
bronchiospasms and moderate chronic obstructive asthma due to heavy lifting, constant exposure
to temperature extremes and unhealthy air quality which aggravated her condition.
Appellant submitted a report dated March 6, 2009 from Dr. Frank S. Calandrino, a
Board-certified pulmonologist, who noted her history of moderate chronic obstructive asthma, as
well as intermittent bronchiospams and cough that began in December 23, 2008. Dr. Calandrino
found that she had scattered wheezes and a decrease of 17 to 20 percent of her best spirometry
from October 2006. He recommended that appellant work in an environment where she was not
exposed to the elements. Dr. Calandrino stated:
“Sudden or acute changes in temperature or humidity as well as the extremes of
temperature and humidity are often triggers for asthma and I do n[o]t think
[appellant’s], long-term, will do well if she works in an outdoor environment.
Additionally, carrying heavy weights (approximately 30 to 45 pounds of mail in a
bag) is also likely to trigger an asthma attack in an outdoor environment with
wide swings of temperature and humidity.
“[Appellant’s] current occupation as a letter carrier, while not the cause of
asthma, is an aggravating and potentially triggering factor because of the heavy
weights that she carries in the face of wide swings in temperature and humidity.”
On July 7, 2009 the Office referred appellant for a second opinion evaluation by
Dr. Richard Parcinski, an osteopath and Board-certified pulmonologist. A pulmonary function
report dated July 30, 2009, indicated that appellant had severe small airway obstructive disease
with significant reversibility associated with increased airway resistance. In a report dated
August 6, 2009, Dr. Parcinski diagnosed reversible obstructive airway disease or asthma which
was related to multiple environmental allergens. He stated that appellant’s work environment
was neither the cause nor associated with a natural progression of the underlying disease.
Dr. Parcinski stated that she had a permanent condition which was not caused by her
employment, but may be aggravated by her job. Appellant continued to have symptoms outside
of the work environment and her present condition would have occurred even if she was never
employed by the Federal Government. Dr. Parcinski stated that she could not return to her
position at the employing establishment.
The Office found a conflict of medical opinion between Drs. Parcinski and Calandrino
regarding the causal relationship of appellant’s current condition to her employment and referred
her to Dr. Richard Summa, a Board-certified pulmonologist, to resolve the conflict.
In a report dated October 22, 2009, Dr. Summa diagnosed obstructive lung disease with
components of asthma and chronic obstructive pulmonary disease (COPD). He noted that
appellant’s asthma had allergy and exercise-induced components and that her COPD was due to
a history of smoking cigarettes. Dr. Summa stated that her asthma was exacerbated by allergen
exposure, exercise and environmental condition such as extremes of temperature and humidity.

2

He stated, “[Appellant’s] asthma and allergic rhinitis were precipitated, aggravated and
perpetuated by her job as a letter carrier due to extremes of temperature, humidity exposure,
allergen exposure and the level of physical activity required for her federal employment.”
Dr. Summa further found that although the exacerbation of [her] obstructive lung disease and
allergic rhinitis was temporary and that her lung conditions stabilized and improved once she
was removed from her job as a letter carrier; but had not returned to her preemployment baseline.
He did not feel that appellant’s employment resulted in any permanent change in her lung
function. Dr. Summa stated:
“It is my medical opinion that [appellant’s] asthma and allergic rhinitis would not
have worsened or become persistent with frequent exacerbation if she had not
been exposed to the conditions of her federal employment as a letter carrier. This
clearly moved her disease from an intermittent to persistent pattern and
precipitated frequent exacerbation that required an aggressive increase in her
respiratory maintenance and rescue treatment regimen.”
In a letter dated December 28, 2009, the Office accepted appellant’s claim for temporary
aggravation of extrinsic asthma, ceased and temporary aggravation of allergic rhinitis, ceased.
In a letter dated December 30, 2009, the Office provided appellant with a notice of
proposed termination finding that she no longer had medical residuals or wage loss due to her
accepted conditions. It relied upon Dr. Summa’s report.
By decision dated January 22, 2010, the Office terminated appellant’s compensation and
medical benefits effective February 27, 2009.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability.4 To
terminate authorization for medical treatment, the Office must establish that appellant no longer
has residuals of an employment-related condition which require further medical treatment.5
Which require further medical treatment.6

2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

Id.

3

When employment factors cause an aggravation of an underlying physical condition, the
employee is entitled to compensation for the periods of disability related to the aggravation.
However, when the aggravation is temporary and leaves no permanent residuals, compensation is
not payable for periods after the aggravation has ceased. This is true even though the employee
is found medically disqualified to continue in such employment because of the effect which the
employment factors might have on the underlying condition. Under such circumstances, her
disqualification for continued employment is due to the underlying condition, without any
contribution by the employment.7 The fact that the Office accepts appellant’s claim for a
specified period of disability does not shift the burden of proof to her to show that he or she is
still disabled. The burden is on the Office to demonstrate an absence of employment-related
disability during the period subsequent to the date when compensation is terminated or
modified.8 It’s burden includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.9
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of the Act which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.10 This is called a referee
examination and the Office will select a physician who is qualified in the appropriate specialty
and who has no prior connection with the case.11
In situations were there are opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.12
ANALYSIS
Appellant’s physician, Dr. Calandrino, supported appellant’s claim that she sustained an
aggravation of asthma due to her exposures to extremes of temperature and humidity as well as
exertion as a letter carrier. The Office referred her to Dr. Parcinski for a second opinion
evaluation. Dr. Parcinski opined that appellant’s asthma was not caused or permanently
aggravated by her work environment, but noted that her underlying condition may be aggravated
by her job. Due to the disagreement between the physician on the nature and extent of the
aggravation of appellant’s asthma by her employment duties, the Office properly determined that
a conflict of medical opinion existed.
7

Raymond W. Behrens, 50 ECAB 221, 222 (1999); T.E., Docket No. 07-2227 (issued March 19, 2008).

8

Id.

9

Id.

10

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

11

R.C., 58 ECAB 238 (2006).

12

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

4

The Office referred appellant to Dr. Summa to resolve the conflict. The Board finds that
he provided several inconsistent statements regarding the degree of aggravation of her
underlying condition caused by her employment duties. Dr. Summa stated, “[Appellant’s]
asthma and allergic rhinitis were precipitated, aggravated and perpetuated by her job as a letter
carrier due to extremes of temperature, humidity exposure, allergen exposure and the level of
physical activity required for her federal employment.” He also opined that the employmentrelated aggravation was temporary and had not resulted in any permanent changes in her lung
function, but her asthma did not appear to have returned to her preemployment baseline.
Dr. Summa noted “asthma and allergic rhinitis would not have worsened or become persistent
with frequent exacerbation if she had not been exposed to the conditions of her federal
employment as a letter carrier. This clearly moved appellant’s disease from an intermittent to
persistent pattern and precipitated frequent exacerbation that required an aggressive increase in
her respiratory maintenance and rescue treatment regimen.”
The Board finds that Dr. Summa’s opinion on causal relation requires clarification. As
Dr. Summa initially stated employment factors had temporarily aggravated her underlying
condition in one sentence but concluded that her condition had worsened since such exposure in
another. He did not provide a detailed opinion with medical reasoning supporting either the
aggravation of appellant’s asthma was temporary with no change in the underlying condition or
that the aggravation of appellant’s asthma was permanent, resulting in a change in the underlying
condition rather than merely a temporary increase in symptoms. When the Office secures an
opinion from an impartial medical specialist and the opinion of the specialist requires
clarification, it has the responsibility to secure a supplemental report from the specialist for the
purpose of correcting the defect in the original report.13 Unless this procedure is carried out by
the Office, the intent of section 8123(a) of the Act, will be circumvented when the impartial
specialist’s medical report is insufficient to resolve the conflict of medical evidence.14
Dr. Summa’s report is not sufficient to resolve the conflict of medical opinion. The Office
should have requested a supplemental report and provided him the definition of temporary and
permanent aggravations. Dr. Summa failed to provide a well-reasoned report as to whether the
aggravation of appellant’s asthma was temporary or permanent and, if temporary when this
aggravation ceased.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof to terminate appellant’s
compensation benefits due to an unresolved conflict of medical opinion evidence.

13

L.R. (E.R.), 58 ECAB 369, 375 (2007); Raymond A. Fondots, 53 ECAB 637, 641 (2002).

14

L.R. (E.R.), id. at 376; Harold Travis, 30 ECAB 1071 (1979).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 22, 2010 is reversed.
Issued: May 9, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

